     Case 3:18-cv-01574-SHR-WIA Document 22 Filed 08/31/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT C. BOLUS, SR.,                     :   Civil No. 3:18-cv-1574
                                          :
                           Plaintiff,     :
                                          :
                   v.                     :
                                          :
UNITED STATES SECRET                      :
SERVICE, et al.,                          :
                                          :
                           Defendants     :   Judge Sylvia H. Rambo

                                        ORDER
      AND NOW, this 31st day of August, 2021, upon consideration of the report

and recommendation (Doc. 21) finding that Plaintiff has failed to properly serve

Defendant United States Secret Service or timely show cause as to why it had not

been served, IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant

United States Secret Service are DISMISSED pursuant to Federal Rule of Civil

Procedure 4(m). The Clerk of Court is directed to terminate Defendant United States

Secret Service from the case and refer this matter to Magistrate Judge Arbuckle for

any further pretrial proceedings.

                                                   s/Sylvia H. Rambo
                                                   United States District Judge
